Order issued: September          /~   , 2012




                                                      In The
                                        Qrourl of Appeals
                              lfiftlf ilistrirt of wexas at 1llallas
                                               No. 05-12-00257 -CV


               IN THE INTEREST OF I.G.T.J., M.X.D., AND J.E.J.D., CHILDREN

                           On Appeal from the 303rd Judicial District Court
                                        Dallas County, Texas
                                  Trial Court Cause No. 08-07413

                                                   ORDER
        By order dated July 30,2012, the Court ordered Donna Kindle, Official Court Reporter for the 303rd

Judicial District Court of Dallas County, Texas, to file either: (I) the reporter's record; (2) written verification

that no hearings were recorded; or (3) written verification that appellant has not requested or made payment

arrangements for the record. We cautioned appellant that if we received verification of no request, we would

order the appeal submitted without the reporter's record. See TEx. R. APP. P. 37.3(c). On August 24,2012, the

Court received a letter from Ms. Kindle informing the Court that she did not receive a request to prepare the

reporter's record.

         Accordingly, we ORDER the appeal submitted without the reporter's record. Appellant's brief is due

thirty days from the date of this order.